Title: From John Adams to Edward Livingston, 5 September 1822
From: Adams, John
To: Livingston, Edward



Sir,
September Montezillo 5th. 1822.

I have once heard read your report made to the general assembly of the state of Louisiana on the plan of a Penal Code, and the general opinion impression left upon my mind is unmingled satisfaction and delight, in the spirit of Liberty humanity and benevolence which runs through the whole Book, and  less admiration of the depth of thought the extent of views, and the patient labour and contemplation that must have produced it. But I shall not content myself with this general observation. I will hear the Book again and note some passages in it more particularly—From the first page of the report to the thirteenth I have not perceived a world or a thought to criticise; I am very glad that our State of Massachusetts has furnished you with the information they possess, If they had not, I might have attempted something for which I am very ill qualified, or at least I should have excited some other who would have performed it much better than I could; I am very much obliged to all the States, and to all the Gentlemen who have complied with your request, and especially to Mr Rush and Mr Benthum—From page 13. to page 20. I seem to think and feel with you. From page 20th. to the end of 1st paragraph, on page 21st. I am compelled to hesitate pause and consider what will be the consequence of  subjecting the Judges to the unlimited freedom and licentiousness of the press and what will be the consequence of compelling the Judges to give all their judgements in writing with their reasons. Will it not be an eternal delay and denial of Justice, What controul or limitation would you establish over the press, Will it not take all the time of the judges—Must they descend into the arena of the Newspapers and Pamphlets, to combat every scurrilous scrivener. I agree with you that there ought to be a public official reporter, but what controul shall the judges have over him and his reports, I think also that there should be another officer supported at the public expence, whose duty it shall be to defend the judgements of the Court against all the dirty lying scriblers, against all Jesuitical chicaneries. In short this subject presents such a labarynth before me that I cannot as yet make up my Judgement—perhaps some Ariadenea may hereafter furnish me with a clue. I must stop here for the present but will write more hereafter If I can—On the 1st. of August last I wrote you a letter addressed at New-Orleans which I fear you have not received. I shall address this to New York. In the mean time / I am your obedient humble Servat 
John Adams